376 F.2d 852
William McFARLAND, Appellant,v.Lawrence E. WILSON, Warden, California State Prison, San Quentin, California, Appellee.
No. 21085.
United States Court of Appeals Ninth Circuit.
April 17, 1967.

Appeal from the United States District Court for the Northern District of California, Southern Division; A. J. Zirpoli, Judge.
Arthur Berggren, San Francisco, Cal., for appellant.
Thomas Lynch, Atty. Gen., Robert R. Granucci, Joyce F. Nedde, Deputy Attys., Gen., San Francisco, Cal., for appellee.
Before MADDEN, Judge of the Court of Claims, HAMLEY and BROWNING, Circuit Judges.
PER CURIAM:


1
William McFarland, in California penal custody under a life sentence, following his 1958 trial and conviction for murder, robbery and attempted robbery, applied to the district court for a writ of habeas corpus. He contended that, over his objection, incriminating statements which he had involuntarily given to investigating public officers, were used in evidence against him at his state trial, in violation of the Due Process Clause of the Fourteenth Amendment.


2
The district court, after an evidentiary hearing, found and concluded that the totality of the circumstances surrounding the giving of the incriminating statements does not indicate that they were involuntary and therefore inadmissible. The district court therefore denied the application for a writ of habeas corpus.


3
On this appeal, McFarland questions the findings and conclusions which led the district court to deny the application. For the reasons stated in the comprehensive opinion of the district court, McFarland v. Wilson, N.D.Cal., 266 F.Supp. 576, we


4
Affirm.